In an action to recover upon an oral agreement to pay a commission, defendant appeals from an order of the Supreme Court, Queens County, *558entered November 30, 1965, which denied defendant’s motion for summary judgment. Order reversed, without costs, and motion granted. In our opinion, the proof established that (1) plaintiff’s right to payment of a commission depended in part upon whether he had obtained an order thereafter shipped by defendant and (2) the order in question was neither obtained by plaintiff nor shipped by defendant. Upon such a record a trial court would have been compelled to direct judgment in defendant’s favor (CPLR 3212, subd. [b]). Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.